Lynch, J. (dissenting).
I dissent and would affirm. The burden of proof established in Matter of Watchtower Bible & Tract Soc. v Lewisohn (35 NY2d 92), that the taxing authority must not only prove that the corporate owner is organized primarily for bible purposes but also that it is not organized primarily for religious purposes, recognizes that religious purposes and bible society purposes are not necessarily mutually exclusive. I can agree with the majority that a primary purpose of the petitioner is the nonprofit distribution of bibles. I can agree that this comes within the category of a bible society. But I cannot agree that this forces a conclusion that the petitioner’s promotion of religion therefore becomes merely an incident of this distribution. It is the reason for the distribution and hence becomes itself a primary purpose. I would hold that the petitioner’s primary purpose is the promotion of religion effectuated through the nonprofit distribution of bibles.
Stevens, P. J., and Markewich, J., concur with Tilzer, J.; Kupferman and Lynch, JJ., dissent in an opinion by Lynch, J.
Judgment, Supreme Court, New York County, entered on December 26, 1973, reversed, on the law, and vacated and the petition dismissed, without costs and without disbursements.